DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Duplicate Claims
Applicant is advised that should claim 5 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,10,11,12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
    In claim 2, lines 4 and 5, “wherein the first securing mechanism extends from when the second opposing side at a first side” is unclear.  It appears that “when the second” should be changed to –the first—and will be treated as such for purposes of this action.

               In claim 11, line 3, “is” should be deleted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,5,7-9,14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rafaeli 5,190,062 (previously cited).
              With regard to claim 1, Rafaeli discloses an oral hygiene device comprising a proximal portion 10 that is configured to be disposed near a front portion of a dental arch of a user, a distal portion 16 that is configured to be disposed near a back portion of the dental arch, a first and a second opposing side (see annotated figure below), wherein the oral hygiene device defines a space (see annotated figure) between the first and second opposing sides.  Rafaeli also discloses a pair of catches (see annotated figure) wherein the pair of catches has a first catch positioned at the first opposing side and a second catch positioned at the second opposing side, and, a first securing mechanism (see annotated figure) that extends from the distal portion 16 of the oral hygiene device.



[AltContent: textbox (Second opposing side)][AltContent: textbox (First opposing side)]
[AltContent: textbox (Pair of catches)][AltContent: textbox (Space between)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (receptacle)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second side of the device)][AltContent: textbox (First side of the device)][AltContent: textbox (Second securing mechanism)][AltContent: arrow][AltContent: textbox (First securing mechanism)][AltContent: arrow][AltContent: arrow][AltContent: arrow]                      
    PNG
    media_image1.png
    271
    532
    media_image1.png
    Greyscale

                                                  Rafaeli, Fig. 1 Annotated

                With regard to claim 2, note that when the oral hygiene device is seated in the mouth of a user, the first opposing side is configured to be disposed near a cheek of the user, while the second opposing side is configured to be disposed near a tongue of the user, and wherein the first securing mechanism extends from the first opposing side at a first side of the oral hygiene device.  See fig. 1.
                With regard to claim 3, note the second securing mechanism that extends from the second opposing side at a second side of the oral hygiene device.
                 With regard to claims 5 and 7, note that the first securing mechanism defines a receptacle (see annotated figure 1, v-shaped groove just below projection 28) that is configured to receive a piece of dental floss.

[AltContent: textbox (Second opposing sidewall)][AltContent: textbox (First opposing sidewall)][AltContent: textbox (Space in between)]
[AltContent: textbox (Multiple pairs of catches)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (First Stability 
member)][AltContent: arrow][AltContent: arrow][AltContent: textbox (receptacle)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second side of the device)][AltContent: textbox (First side of the device)][AltContent: arrow][AltContent: textbox (First securing
mechanism, closer to the tongue )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]               
    PNG
    media_image1.png
    271
    532
    media_image1.png
    Greyscale

                                             

            With regard to claim 9, note the first stability member (see annotated figure above) that extends between and couples together the first and second opposing sides at a first side of the distal portion of 
            With regard to claim 14, note that the first securing mechanism defines a receptacle that is configured to receive a piece of dental floss.  See annotated figure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,11,13,15-17,19 are rejected under 35 U.S.C. 103 as being unpatentable over Rafaeli 5190062 in view of Getz 5102335 (newly cited).
With regard to claim 15, it is noted that Rafaeli discloses all elements in this claim (see rejections above, including annotations), the opposing sides being sidewalls that are archshaped, the plurality of catch pairs, each pair having a first catch 30 positioned at the first sidewall and a second catch 30 positioned at the second sidewall, first and second stability members (see annotations) that extend between and couple together, the first and second opposing sidewalls, at first and second sides of the distal portion of the device.  The first and second sides of the distal portion of the device are configured 
With regard to claims 4,11,13,15, Rafaeli does not disclose the gripping member being bifurcated/defining an opening that extends along a length and down the middle of the gripping member.
Getz discloses a similar intraoral device that includes a handle 15 that is bifurcated (fig. 1) so as to define an opening that extends along a length and down the middle of the gripping member.
It would have been obvious to one skilled in the art to form the handle of Rafaeli as a bifurcated gripping member, as disclosed by Getz, if one wished to provide extra stability of the device by having the bifurcated portions attach to the upper and lower portions of the device, as taught by Getz.
With regard to claim 16, note first securing mechanism that extends from the second opposing sidewall, at the first side of the distal portion.  See annotated figure below.
[AltContent: textbox (Second sidewall)][AltContent: textbox (First sidewall)]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Aperture)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First side of device)][AltContent: arrow][AltContent: textbox (First securing mechanism)]                   
    PNG
    media_image1.png
    271
    532
    media_image1.png
    Greyscale

[AltContent: textbox (Second securing mechanism)][AltContent: textbox (Second side of device)]

                With regard to claim 19, note how the first opposing sidewall, the second opposing sidewall and the first stability member define an aperture that extends through the oral hygiene device.  See annotated figure above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rafaeli 5190062 in view of Weitzman 3955281 (newly cited).
With regard to claim 6, Rafaeli discloses that the first opposing side is configured to be disposed near a cheek of the user, while the second opposing side is configured to be near a tongue of a user.  However, Rafaeli does not disclose the second opposing side running at an angle with respect to the first opposing side, such that the second opposing side leans away from the first opposing side, as the second side extends from it’s base to a perimeter comprising the first catch.
Weitzman discloses a dental intraoral tray (see figs. 1-3) that has sidewalls 13 that run at an angle to each other and thus, lean away from each other as they extend from their bases.
It would have been obvious to one skilled in the art to form the second opposing sidewall of Rafaeli to run at an angle with respect to the first sidewall, such that the second opposing side leans away from the first opposing side, and so that the second side extends from it’s base to a perimeter comprising the first catch of Rafaeli, in view of the teaching of Weitzman that it is known to angle the sidewalls away from each other in a dental intraoral tray.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rafaeli 5190062 in view of Getz 5102335 and further in view of Weitzman 3955281.

Weitzman discloses a dental intraoral tray (see figs. 1-3) that has sidewalls 13 that run at an angle to each other.
It would have been obvious to one skilled in the art to form the second opposing sidewall of Rafaeli/Getz to run at an angle with respect to the first sidewall, in view of the teaching of Weitzman that it is known to angle the sidewalls away from each other in a dental intraoral tray.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the newly applied interpretation of the Rafaeli reference to the claims, as amended by applicant.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772